DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the amendment filed 2/3/2021, the limitation “Wherein the body defines pores on the flat surface only” does not appear to have support from the specification.  While the specification does provide support for etching of the flat surface for the purposes of creating new pores that increase the adhesion of the metal coating, the specification does not provide support for a sealing article that contains no pores on the elastomeric material outside of the flat surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 2014/0065758 A1) in view of Noguchi (US PN 8367776 B2), Doane (US PGPub 2010/0052263 A1), Mueller (US PN 2199647), and Bauer (DE 4216940).
With regard to claims 1 and 2, Huang teaches that a sealing article comprising a body made of a polymeric elastomer (paragraph 59), wherein the body has a whole cross section in a semi-circular or semi-elliptical shape, wherein the body has a flat surface (figure 13).  Although Huang does not explicitly demonstrate the body as a solid monolithic portion, Huang teaches that the selection of an open or closed structural configuration is a result effective variable dependent upon the method selected to attach the seal to the cover, the degree of deformability desired, and the configuration and size of the engaging surface of the cover (paragraph 61), where it would therefore have been obvious to have the solid monolithic portion as claimed dependent upon the above considerations.
Although Huang teaches an elastomeric seal suitable for use as a seal in an etching/cleaning apparatus (Huang, paragraph 59, apparatus 300), Huang does not explicitly disclose the seal is a perfluoroelastomer, fluoroelastomer, or combinations thereof.
Noguchi teaches that elastomeric materials suitable for use as a door seal of a semiconductor processing chamber or other reaction chamber (Noguchi, col. 6, line 45-48), such as the seal of the reusable cover in the etching apparatus of Huang (Huang, paragraph 47-51), included perfluoroelastomer compositions (Noguchi, col. 7, line 10-12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a perfluoroelastomeric composition as in the teaching of Noguchi as the seal material of Huang.  The rationale to do so would have been the motivation provided by the teaching of Noguchi, that to use such a fluorine-containing elastomer as the seal material predictably results in a seal with excellent chemical, solvent and heat resistance (Noguchi, col. 1, line 15-19), where one of ordinary skill would appreciate that such chemical and solvent resistance would be desirable in the wet etching environment of Huang.
Huang does not explicitly disclose the sealing article has a metal coating layer disposed on at least one surface of the body.
Doane teaches a coating layer disposed on at least one surface of a perfluoroelastomeric seal (paragraph 6, line 4-5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a metal coating layer on the seal of Huang.  The rationale to do so would have been the motivation provided by the teaching of Doane, that to include such a metal layer predictably results in the ability to create a seal with the resilient properties of the elastomeric material and the structural integrity of the metal coating (Doane, paragraph 6 and 9), where selective application of the structural metal to only portions of the seal was known (Mueller, col. 2, line 21-31; figures 5-6). 
In this case, the examiner notes that since Huang discloses the degree of deformity was a known consideration when designing the seal, it would have been obvious to one of ordinary skill in the art at the time of the invention to create a seal design that is reinforced in a manner consistent with a desired structural integrity, as would have been obtained through the optimization of a seal design specific to a given cover design.
Huang does not explicitly disclose the body defines pores on the flat surface only.
Bauer teaches that when metalizing a PTFE material, it was known to first etch the PTFE prior to metallization (abstract, paragraph 2, line 5-6; USE/ADVANTAGE, line 3), where applicant has indicated that such etching produces the pores as claimed (paragraph 40 of US PGPub 2019/0093220).
It would have been obvious to one of ordinary skill in the art at the time of the invention to etch the PTFE elastomeric seal prior to coating with the metal layer.  The rationale to do so would have been the motivation provided by the teaching of Bauer, that to pre-etch a PTFE material predictably results in a uniform meal coating (abstract, USE/ADVANTAGE, line 3), where the examiner notes that etching is a well-established practice in the coating arts that increases the surface area/energy of a material to be coated.  In this case, it would have been obvious to only etch the portions of the seal material that are to be coated with the metal layer.
The examiner notes that the limitation “wherein the coating layer on the top surface of the body is configured to face toward radiation in a semiconductor processing chamber and reflect or absorb the radiation” reads as intended use, where applicant’s claim is drawn to a sealing article.  As the sealing article of the prior art would have been capable of performing the function of applicant’s claimed intended use, the sealing article of the prior art is found to read on applicant’s claimed invention.

With regard to claim 3, Huang does not explicitly disclose a metal layer.
Doane teaches the coating layer comprising at least one metal including silver, gold, and other ductile metals (paragraph 8, line 16-18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the metal of Doane in the seal of Huang for the reasons presented in the rejection of claim 1 above.

With regard to claim 5, Huang does not explicitly disclose a thickness of a metal layer.
Doane teaches that the coating layer thickness is suitably between 0.005 in to 0.025 in (Doane, paragraph 9), within applicant’s claimed range of 10 µm (0.000394 in) to about 10,000 µm (0.394 in).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the metal thickness of Doane in the seal of Huang for the reasons presented in the rejection of claim 1 above.

With regard to claim 6, Huang teaches a seal (paragraph 61).

With regard to claim 21, Huang does not explicitly disclose the polymeric elastomer is a fluoroelastomer.
Doane teaches that suitable polymeric elastomer materials included perfluoroelastomers and fluoroelastomers (paragraph 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a known equivalent alternative fluoroelastomeric polymer as the seal material of Huang.  The rationale to do so would have been the motivation provided by the teaching of Doane, that to use a fluoroelastomer as the polymer base predictably results in the successful formation of a metal coated elastomeric seal, where both fluoroelastomers and perfluoroelastomers were known equivalent alternative polymer materials (Doane, paragraph 6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 2014/0065758 A1) in view of Noguchi (US PN 8367776 B2), Doane (US PGPub 2010/0052263 A1), Mueller (US PN 2199647), and Bauer (DE 4216940), as applied for claim 1 above, and in further view of Matsumura (JP 55-017705).
With regard to claim 4, although Huang in view of the above cited prior art teaches metal coatings including silver, gold, or any ductile metal (Doane, paragraph 8, line 16-17), the above cited prior art does not explicitly disclose the coating is aluminum.
Matsumura teaches that aluminum coatings of fluoropolymer elastomeric seals was known in the art at the time of the invention (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use aluminum as the coating in the seal of Huang in view of the above cited prior art.  The rationale to do so would have been the motivation provided by the teaching of Matsumura, that aluminum was a known ductile equivalent alternative to gold and silver when coating a fluoropolymer elastomer seal (Matsumura, abstract).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 2014/0065758 A1) in view of Noguchi (US PN 8367776 B2), Doane (US PGPub 2010/0052263 A1), Mueller (US PN 2199647), and Bauer (DE 4216940), as applied for claim 1 above, and optionally in further view of Dove (US PGPub 2005/0202233 A1).
With regard to claim 22, although Huang teaches a polymeric elastomer seal (paragraph 59), where the prior art obviates a fluoroelastomer or a perfluoroelastomer as outlined in the rejection of claims 1 and 21 above, Huang does not explicitly disclose the elastomer is a combination of a perfluoroelastomer and a fluoroelastomer.
Doane teaches that suitable polymeric elastomer materials included perfluoroelastomers and fluoroelastomers (paragraph 6), where such a seal material is at least one of such a polymer (claim 3), reading on the possible composition of one or more of the disclosed polymers.  In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the polymeric seal material dependent upon the desired performance of the seal (paragraph 1), as would have been known through routine experimentation.  
Optionally, as an example of a design consideration, Dove teaches that some types of PTFE elastomeric seals (fluoroelastomer) were known to desirably include a layer of ePTFE with a perfluoroelastomer filler (Dove, paragraph 48, line 21-24) in order to provide an air-impermeable layer and reduce the compression force required to create the seal (Dove, paragraph 48, line 1-7).

Response to Arguments
Applicant has correctly noted that claims 21 and 22 should have been included in the rejection dated 2/18/2022, where the examiner apologizes for any confusion the erroneous removal may have caused.  The rejection has been reissued with the inclusion of claims 21 and 22 as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746